— Order unanimously reversed, without costs, and petition dismissed. Memorandum: There is insufficient evidence to sustain the adjudication that respondent is a person in need of supervision (Matter of David N., 92 AD2d 739; Matter of Freeman B., 93 AD2d 997). Neither petitioner (respondent’s foster mother) nor the respondent testified. The only evidence concerning respondent’s conduct was a partial admission from the Law Guardian that respondent has been guilty of curfew violations. This “admission” from one who has no personal knowledge of the facts cannot serve as legally competent evidence sufficient to prove the acts complained of beyond a reasonable doubt *977(see Family Ct Act, § 744, subds [a], [b]). (Appeal from order of Erie County Family Court, Sedita, J. — person in need of supervision.) Present — Hancock, Jr., J. P., Doerr, Denman, Green and Moule, JJ.